DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Examiner’s Notes
Examiner notes that any rejections and/or objections recited in the final Office Action filed 9 June 2021 and not repeated herein are withdrawn.

Priority
Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a content of the diol monomer component relative to the monomer component in the heat sealing layer or the heat resistant layer satisfies the following requirements (1’) to (3’)” in lines 26-27. It is unclear if the Applicant is claiming both a content range in the heat resistant layer and the heat sealing layer, or only one of a content range of the heat sealing layer or the heat resistant layer. For purposes of examination, claim 1 is interpreted such that it is claiming a heat sealing layer content or a heat resistant layer content. Thus, this limitation of claim 1 can be satisfied as long as one of a heat sealing content or a heat resistant content satisfies the requirements (1’) to (3’). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C 103 as being unpatentable over Haruta et al. (WO 2014175313 A1, US 20160108171 A1 used as an English language equivalent for all citations) in view of Androsch et al. (“The link between rigid amorphous fraction and crystal perfection in cold-crystallized poly(ethylene terephthalate),” Polymer, 46(26): 12556-12566 (2005)), Hashida et al. (WO 2016088581 A1, US 20170355497 A1 used as an English language equivalent for all citations), and Uehara et al. (US 20110200770 A1).
Regarding claim 1, Haruta teaches a polyester sealant film consisting of a two-kind two-layer structure of a heat sealing layer and an additional crystalline polyester layer having heat resistant prima facie case of either anticipation or obviousness
Haruta does not teach wherein the heat sealing layer has a difference in reversible heat capacity (ΔCp) between a glass transition temperature and 140°C of 0.5 J/g/K or more and 1.1 J/g/K or less when measured with a temperature modulated DSC. Haruta further does not teach wherein the heat resistant layer has a ΔCp of 0.1 J/g/K or more and less than 0.6 J/g/K when measured with the temperature modulated DSC. 
Androsch teaches wherein Polyethylene Terephthalate (PET) has a glass transition temperature of ~340 K (Androsch, Page 12563 and Figure 9) as well as a difference in reversible heat capacity (ΔCp) between a glass transition temperature (340 K) and 140°C (413 K) of ~0.55 J/g/K when measured with a temperature modulated DSC (Androsch, Pages 12558, 12563 and Figure 9 – see ATHAS). Therefore, a layer such as a heat resistant layer, which consists of polyester whose main component comprises PET, has a difference in reversible heat capacity (ΔCp) between a glass transition temperature and 140°C (413 K) of ~ 0.55 J/g/K when measured with a temperature modulated DSC, which lies within the claimed range of 0.1 J/g/K or more and less than 0.6 J/g/K and therefore satisfies the claimed range, see MPEP 2131.03. Additionally, this shows that a layer such as a heat sealing layer, which consists of polyester whose main component comprises PET, has a difference in reversible heat capacity (ΔCp) between a glass transition temperature and 140°C (413 K) of ~ 0.55 J/g/K when measured with a temperature modulated DSC which lies within the claimed range of 0.5 J/g/K or more and 1.1 J/g/K or less, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Haruta and Androsch are analogous art as they teach amorphous and crystalline polyethylene terephthalates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Androsch to modify Haruta and adjust the crystallinity of the polyethylene terephthalates (of the heat resistant layer and the heat sealable layer) such that they exhibit reversible heat capacities as claimed. This would allow the heat resistant layer and the heat sealable layer of Haruta to yield a material exhibiting measurable, 
Modified Haruta does not teach wherein the film has a fold holding angle of 20 degrees or more and 60 degrees or less.
Hashida teaches a polyester sealant film comprising a resin film which is ethylene terephthalate (Hashida, Par. 0006-0011), wherein the film has a fold holding angle of 20 degrees or more and 35 degrees or less (Hashida Figure 1, Par. 0010, 0014, 0025, and 0066) which lies within the claimed range of 20 degrees or more and 60 degrees or less, and therefore satisfies the claimed range, see MPEP 2131.03. Furthermore, Hashida teaches it is known to one of ordinary skill in the art to measure and change the hold folding angle of the film (Hashida, Figure 1, Par. 0010, 0014, 0025, 0044, and 0066). 
Since both modified Haruta and Hashida are analogous art as they teach a polyester sealant film comprising a polyester wherein ethylene terephthalate is the main constituent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hashida and create the film of modified Haruta with a fold holding angle of 20 degrees or more and 60 degrees or less. This would allow the film to be held in the folded state, thus suppressing odor leakage from a folded opening (Hashida, Par. 0025).
Modified Haruta does not teach wherein the film has a curvature radius of 50 mm or more and 300 mm or less in either a longitudinal direction or a widthwise direction, whichever has a smaller curvature radius. Modified Haruta further teaches that applying a heat treatment will result in an ideal film that has resistance to a reduction in shrinkage ratio (Haruta, Par. 0049), but does not teach wherein the film has a heat shrinkage ratio of -5% or more and 5% or less in both a longitudinal direction and a widthwise direction after immersed in hot water for 80°C for 10 seconds. Modified Uehara further does not teach that the polyester component constituting the heat resistant layer comprises a diol monomer 
Uehara teaches a polyester sealant film having a heat sealing layer and a heat resistant layer (Layer A) (Uehara, Abstract, Par. 0011, 0021, 0042, 0061, and 0137-0139), wherein the heat resistant layer (Layer A) consists of a polyester component which comprises ethylene terephthalate as the main component (Uehara, Par, 0061-0065 – see “PETs”). Uehara further teaches wherein the polyester can comprise crystalline and amorphous polyesters, which include polyethylene terephthalates (Uehara, Par. 0061-0069). Uehara further teaches wherein the polyester sealant film is stretched and formed into a package (Uehara, Abstract, Par. 0011, 0043, 0202, and claim 17). Uehara further teaches wherein the film imparts curl resistance, and specifically has a curl resistance of less than 30 cm2 (Uehara, Par. 0001, 0011, 0044, 0228, and Table 3). Paragraph 0022 of the specification as originally filed notes that the claimed curvature radius range correlates with having a small curl. It would have been obvious to one of ordinary skill in the art that this curl resistance would result in an radius of curvature that would overlap the claimed range of 50 mm or more and 300 mm or less in a longitudinal direction or a widthwise direction, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Uehara further teaches wherein the film has a heat shrinkage ratio of 2.5% or less when a retort treatment at 121°C for 30 minutes (Uehara, Par. 0189, 0198, and 0221). Since Uehara tests thermal dimensional stability at harsher conditions (at a higher temperature and for a longer duration), it would have been obvious to one of ordinary skill in the art that this would result in a heat shrinkage ratio when immersed in how water of 80 °C for 10 seconds that would overlap the claimed range of -5% or more and 5% or less, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Uehara further teaches that the heat resistant layer is a crystalline polyester layer (Uehara, Par. 0061-0062). Uehara further teaches that the polyester component constituting the heat resistant layer comprises a diol monomer component other than ethylene glycol as a monomer prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Haruta and Uehara are analogous art as they teach polyester sealant films having a heat sealing layer and a heat resistant layer wherein the heat resistant layer consists of a polyester component which comprises ethylene terephthalates as the main components, and Haruta suggests sealing a heat sealing layer to a crystalline polyester layer; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Uehara to modify modified Haruta and utilize Uehara’s crystalline polyester heat resistant layer (Layer A) as Haruta’s crystalline polyester layer. This would allow for dimensional stability, aroma retention, and heat resistance (Uehara, Par. 0061-0069). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Uehara to modify modified Haruta and create the film of Haruta to have a shrinkage ratio and a curvature radius within the claimed ranges. This would allow for excellent thermal dimensional stability and curl resistance (Uehara, Par. 0001, 0011, 0044, and 0198).
The combination as stated above would result in a content of the diol monomer component in the heat sealing layer of 12 mol.% to 30 mol.% and a content of the diol monomer component in the heat resistant layer of 0 to 40 mol.%, and thus a difference of the content of the diol monomer component between the heat sealing layer and the heat resistant layer of 0 to 30 mol.%, which overlaps prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. To note, the claim 1 language states that “a content of the diol monomer component relative to the monomer component in the heat sealing layer or the heat resistant layer satisfies the following requirements (1’) to (3’).” Therefore, the Applicant is claiming a diol monomer component of either the heat sealing layer or the heat resistant layer. In the case of modified Haruta as stated above, the requirements for the heat resistant layer are satisfied and thus modified Haruta teaches the claim 1 limitations regarding diol monomer component content. 
Regarding claim 2, modified Haruta teaches that the diol monomer component in the heat sealing layer and the heat resistant layer is 1,4 cyclohexane dimethanol (Haruta, Par. 0021-0024, and 0028; Uehara, Par. 0061-0064).
Regarding claim 4, modified Haruta teaches a laminate comprising at least one layer of the polyester sealant film according to claim 1 (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 5, modified Haruta teaches a packaging bag comprising the polyester sealant film according to claim 1 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 6, modified Haruta teaches a packaging bag comprising the laminate according to claim 4 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 8, modified Haruta teaches a laminate comprising at least one layer of the polyester sealant film according to claim 2 (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 9, modified Haruta teaches a packaging bag comprising the polyester sealant film according to claim 2 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 10, modified Haruta teaches a packaging bag comprising the laminate according to claim 8 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).

Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C 103 as being unpatentable over Haruta et al. (WO 2014175313 A1, US 20160108171 A1 used as an English language equivalent for all citations ) in view of Androsch et al. (“The link between rigid amorphous fraction and crystal perfection in cold-crystallized poly(ethylene terephthalate),” Polymer, 46(26): 12556-12566 (2005)), Hashida et al. (WO 2016088581 A1, US 20170355497 A1 used as an English language equivalent for all citations), Uehara et al. (US 20110200770 A1), and Dawes (US 7824749 B2).
Regarding claim 1, Haruta teaches a polyester sealant film consisting of a two-kind two-layer structure of a heat sealing layer and an additional crystalline polyester layer having heat resistant properties, wherein both the heat sealing layer and the heat resistant layer consist of a polyester component which comprises ethylene terephthalate as a main component (Haruta, Abstract, Par. 0001, 0010-0011, 0017, 0020-0021, 0026, 0036, Claims 1 and 3). Haruta further teaches wherein a heat sealing strength of the heat sealing layer being heat-sealed to another heat sealing layer of an identical polyester film is not less than 2 N/15 mm and not more than 20 N/15 mm when at 130° C (Haruta, Par. 0011, 0034, 0037-0038, and 0057-0058). Although Haruta measures heat seal strength with a method that is different from the claimed method (such as at a temperature of 130°C and not 140°C), Haruta’s polyester heat sealing layer appears to be substantially similar to the claimed polyester heat sealing layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01, I). Therefore, one of ordinary skill in the art would readily understand that differences between the two different measurement methods would yield minor and obvious differences, and that if Haruta’s polyester sealant film were also measured with the claimed method, it would still yield a heat sealing strength that would overlap the claimed range and render obvious the claimed heat sealing strength with a reasonable degree of predictability (See MPEP 2144.05, 
Haruta does not teach wherein the heat sealing layer has a difference in reversible heat capacity (ΔCp) between a glass transition temperature and 140°C of 0.5 J/g/K or more and 1.1 J/g/K or less when measured with a temperature modulated DSC. Haruta further does not teach wherein the heat resistant layer has a ΔCp of 0.1 J/g/K or more and less than 0.6 J/g/K when measured with the temperature modulated DSC. 
Androsch teaches wherein Polyethylene Terephthalate (PET) has a glass transition temperature of ~340 K (Androsch, Page 12563 and Figure 9) as well as a difference in reversible heat capacity (ΔCp) between a glass transition temperature (340 K) and 140°C (413 K) of ~0.55 J/g/K when measured with a temperature modulated DSC (Androsch, Pages 12558, 12563 and Figure 9 – see ATHAS). Therefore, a layer such as a heat resistant layer, which consists of polyester whose main component comprises PET, has a difference in reversible heat capacity (ΔCp) between a glass transition temperature and 140°C (413 K) of ~ 0.55 J/g/K when measured with a temperature modulated DSC, which lies within the claimed range of 0.1 J/g/K or more and less than 0.6 J/g/K and therefore satisfies the claimed range, see MPEP 2131.03. Additionally, this shows that a layer such as a heat sealing layer, which consists of polyester whose main component comprises PET, has a difference in reversible heat capacity (ΔCp) between a glass transition temperature and 140°C (413 K) of ~ 0.55 J/g/K when measured with a temperature modulated DSC which lies within the claimed range of 0.5 J/g/K or more and 1.1 J/g/K or less, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Haruta and Androsch are analogous art as they teach amorphous and crystalline polyethylene terephthalates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Androsch to modify Haruta and adjust the crystallinity of the polyethylene terephthalates (of the heat resistant layer and the heat sealable layer) such that they exhibit reversible heat capacities as claimed. This would allow the heat resistant layer and the heat sealable layer of Haruta to yield a material exhibiting measurable, predictable, and controllable thermodynamic stability, crystal size, shape, and crystal structure perfection at any given temperature.
Modified Haruta does not teach wherein the film has a fold holding angle of 20 degrees or more and 60 degrees or less.
Hashida teaches a polyester sealant film comprising a resin film which is ethylene terephthalate (Hashida, Par. 0006-0011), wherein the film has a fold holding angle of 20 degrees or more and 35 degrees or less (Hashida Figure 1, Par. 0010, 0014, 0025, and 0066) which lies within the claimed range of 20 degrees or more and 60 degrees or less, and therefore satisfies the claimed range, see MPEP 2131.03. Furthermore, Hashida teaches it is known to one of ordinary skill in the art to measure and change the hold folding angle of the film (Hashida, Figure 1, Par. 0010, 0014, 0025, 0044, and 0066). 
Since both modified Haruta and Hashida are analogous art as they teach a polyester sealant film comprising a polyester wherein ethylene terephthalate is the main constituent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hashida and create the film of modified Haruta with a fold holding angle of 20 degrees or more and 60 degrees or less. This would allow the film to be held in the folded state, thus suppressing odor leakage from a folded opening (Hashida, Par. 0025).
Modified Haruta does not teach wherein the film has a curvature radius of 50 mm or more and 300 mm or less in either a longitudinal direction or a widthwise direction, whichever has a smaller 
Uehara teaches a polyester sealant film having a heat sealing layer and a heat resistant layer (Layer A) (Uehara, Abstract, Par. 0011, 0021, 0042, 0061, and 0137-0139), wherein the heat resistant layer (Layer A) consists of a polyester component which comprises ethylene terephthalate as the main component (Uehara, Par, 0061-0065 – see “PETs”). Uehara further teaches wherein the polyester can comprise crystalline and amorphous polyesters, which include polyethylene terephthalates (Uehara, Par. 0061-0069). Uehara further teaches wherein the polyester sealant film is stretched and formed into a package (Uehara, Abstract, Par. 0011, 0043, 0202, and claim 17). Uehara further teaches wherein the film imparts curl resistance, and specifically has a curl resistance of less than 30 cm2 (Uehara, Par. 0001, 0011, 0044, 0228, and Table 3). Paragraph 0022 of the specification as originally filed notes that the claimed curvature radius range correlates with having a small curl. It would have been obvious to one of ordinary skill in the art that this curl resistance would result in an radius of curvature that would overlap the claimed range of 50 mm or more and 300 mm or less in a longitudinal direction or a widthwise direction, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Uehara further teaches wherein the film has a heat shrinkage ratio of 2.5% or less when a retort treatment at 121°C for 30 minutes (Uehara, Par. 0189, 0198, and 0221). Since Uehara tests thermal dimensional stability at harsher conditions (at a higher temperature and for a longer duration), it would have been obvious to one of ordinary skill in the art that this would result in a heat shrinkage prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Haruta and Uehara are analogous art as they teach polyester sealant films having a heat sealing layer and a heat resistant layer wherein the heat resistant layer consists of a polyester component which comprises ethylene terephthalates as the main components, and Haruta suggests sealing a heat sealing layer to a crystalline polyester layer; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Uehara and utilize Uehara’s crystalline polyester heat resistant layer (Layer A) as Haruta’s crystalline polyester layer. This would allow for dimensional stability, aroma retention, and heat resistance (Uehara, Par. 0061-0069). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Uehara to modify modified Haruta and create the film of Haruta to have a shrinkage ratio and a curvature radius within 
Modified Haruta does not teach that the content of the diol monomer component in the heat sealing layer is 32% or more by mol and 50% or less by mol. 
Dawes teaches a polyester sealant film having a heat sealing layer (Dawes, Abstract, Col. 1 Lines 15-22, Col. 3 Lines 34-47, Col. 8 Lines 40-43) wherein the heat sealing layer consists of a polyester component which comprises ethylene terephthalate as a main component (Dawes, Col. 8 Line 40 – Col. 9 Line 67 and Col. 10 Lines 1-42, specifically Col. 9 Lines 59-63). Dawes further teaches that the heat sealing layer comprises a diol monomer component other than ethylene glycol as a monomer component (1,4-cyclohexane) (Dawes, Col. 8 Line 40 – Col. 9 Line 65, specifically Col. 9 Lines 59-63 – see “1,4-cyclohexane dimethanol”). Dawes further teaches that the content of the diol monomer component (1,4-cyclohexane dimethanol) in the heat sealing layer is 33% by mol, which lies within the claimed range of 32% or more by mol and 50% or less by mol, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Haruta and Dawes teach polyester sealant films having at least one layer consisting of polyethylene with ethylene terephthalate as a main component and a diol monomer component (1,4 cyclohexane dimethanol) other than ethylene glycol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dawes create the sealing layer of modified Haruta with a 1,4 cyclohexane dimethanol content of 33 mol.%. This would allow for the film to have a strong seal, reducing the risk of content leakage when used as a package or container (Dawes, Col. 4 Lines 20-26). This would further result in a difference of the content of the diol monomer component between the heat sealing layer (33 mol.%) and the heat resistant layer (0-40 mol.%) of 0-33 mol.%, which overlaps the claimed range of 20% or prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 2, modified Haruta teaches that the diol monomer component in the heat sealing layer and the heat resistant layer is 1,4 cyclohexane dimethanol (Haruta, Par. 0021-0024, and 0028; Uehara, Par. 0061-0064).
Regarding claim 4, modified Haruta teaches a laminate comprising at least one layer of the polyester sealant film according to claim 1 (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 5, modified Haruta teaches a packaging bag comprising the polyester sealant film according to claim 1 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 6, modified Haruta teaches a packaging bag comprising the laminate according to claim 4 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 8, modified Haruta teaches a laminate comprising at least one layer of the polyester sealant film according to claim 2 (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 9, modified Haruta teaches a packaging bag comprising the polyester sealant film according to claim 2 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 10, modified Haruta teaches a packaging bag comprising the laminate according to claim 8 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).

Response to Arguments
Applicant’s remarks and amendments filed on 09/08/2021 have been fully considered.
Applicant argues that Haruta teaches a content range of the diol monomer component of the heat sealing layer of 12 mol.% to 30 mol% and teaches away from having a content range over 30 mol.% as required by newly amended claim 1. This is not found persuasive for the following reasons:
Claim 1 recites  “a content of the diol monomer component relative to the monomer component in the heat sealing layer or the heat resistant layer satisfies the following requirements (1’) to (3’).” Therefore, the Applicant is claiming a diol monomer component of either the heat sealing layer or the heat resistant layer. In the case of modified Haruta as stated above, the requirements for the heat resistant layer are satisfied. The heat resistant layer satisfies the claimed range of (2’) and the combined heat resistant layer and heat sealing layer content ranges satisfy the claimed range of (3’) as stated above. As the heat resistant layer content range does not directly affect the heat sealing layer content range, the requirements for the heat resistant layer (which there are none) of (1’) are met. Therefore, modified Haruta as stated above teaches the claim 1 limitations regarding diol monomer component content.
Regardless, to further prosecution an additional grounds of rejection has been made above. The additional grounds of rejection now no longer rely on Haruta for the specific limitation regarding the heat sealing layer content range and now relies on previously cited Dawes for that specific limitation. Although the Applicant argues that Haruta teaches away from having a content range of the heat sealing layer of above 30 mol% the Examiner disagrees. Haruta states “The upper limit of the total amount of amorphous components is not particularly limited, but it is preferably not more than 30 mol %” (Haruta, Par. 0026). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), see MPEP 2123. Although Haruta teaches that the content range is preferably not more than 30 mol %, Haruta also teaches that the upper limit is not particularly limited. Therefore, it would be obvious to one of ordinary skill 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782